Exhibit 10.3

 

FIRST AMENDMENT TO THE
QUANEX CORPORATION 401(K) SAVINGS PLAN

 

THIS AGREEMENT by Quanex Corporation, a Delaware corporation (the “Company”),

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Quanex Corporation 401(k) Savings Plan (the
“Plan”); and

 

WHEREAS, the Company desires to amend the Plan to comply with certain
requirements of the Economic Growth and Revenue Reconciliation Act of 2001,
Final Department of Treasury Regulations issued under section 401(a)(9) of the
Internal Revenue Code of 1986, as amended and new claims procedure rules issued
by the Department of Labor;

 

NOW THEREFORE, the Plan is hereby amended as follows:


 


(1)       EFFECTIVE JANUARY 1, 2003, THE FOLLOWING NEW DEFINITIONS SHALL BE
ADDED TO ARTICLE I IN ALPHABETICAL ORDER:

 

“Applicable Distribution Period” means as follows:

 

(a)           Distributions During the Participant’s or former Participant’s
Life.  For Distribution Calendar Years commencing on or after January 1, 2003,
up to and including the Distribution Calendar Year that includes the
Participant’s or former Participant’s death, the “Applicable Distribution
Period” is the Participant’s or former Participant’s life expectancy determined
using the Uniform Lifetime Table in Regulation section 1.401(a)(9)-9 for his age
as of his birthday in the relevant Distribution Calendar Year.  However, if the
Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary for the
entire Distribution Calendar Year is his Spouse, for distributions during his
lifetime, his “Applicable Distribution Period” shall not be less than the joint
life expectancy of him and his Spouse using his and his Spouse’s attained ages
as of his and his Spouse’s birthdays in the Distribution Calendar Year.

 

(b)           Distributions after the Participant’s or former Participant’s
Death.  Effective for Distribution Calendar Years commencing on or after
January, 1, 2003, if a Participant or former Participant dies on or after his
Required Beginning Date, the “Applicable Distribution Period” for Distribution
Calendar Years after the Distribution Calendar Year containing the Participant’s
or former Participant’s date of death is the longer of the remaining life
expectancy of his Section 401(a)(9) Beneficiary (if any)

 

--------------------------------------------------------------------------------


 

determined in accordance with the Final Section 401(a)(9) Regulations
(calculated by using the age of the Section 401(a)(9) Beneficiary in the year
following the year of the former Participant’s death, reduced by one for each
subsequent year) or the remaining life expectancy of the  former Participant
determined in accordance with the Final Section 401(a)(9) Regulations
(calculated by using the age of the former Participant in the year of death,
reduced by one or each subsequent year).  However, if the former Participant’s
surviving Spouse is the former Participant’s sole Section 401(a)(9) Beneficiary,
the remaining life expectancy of the surviving Spouse is calculated for each
Distribution Calendar Year after the year of the former Participant’s death
using the surviving Spouse’s age as the surviving Spouse’s birthday in that
year; and for distribution calendar years after the year of the surviving
Spouse’s death, the remaining life expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the surviving Spouse’s
birthday in the calendar year of the surviving Spouse’s death, reduced by one
for each subsequent calendar year.

 

“Claimant” means a Participant, former Participant or Beneficiary, as
applicable.

 

“Distribution Calendar Year” means a calendar year for which a minimum
distribution is required to be made to a Participant or former Participant under
section 401(a)(9) of the Code and Department of Treasury Regulations
thereunder.  If a Participant’s or former Participant’s Required Beginning Date
is April 1 of the calendar year following the calendar year in which he attains
age 70½, his first Distribution Calendar Year is the calendar year in which he
attains age 70½.  If a Participant’s or former Participant’s Required Beginning
Date is April 1 of the calendar year following the calendar year in which he
incurs a Separation From Service, his first Distribution Calendar Year is the
calendar year in which he incurs a Separation From Service.

 

“Final Section 401(a)(9) Regulations” means the final Department of Treasury
Regulations issued under section 401(a)(9) of the Code which were published in
the Federal Register on April 17, 2002.

 

“Section 401(a)(9) Beneficiary” means an individual who is a Participant’s or
former Participant’s Beneficiary on the date of the Participant’s or former
Participant’s death and (unless the Beneficiary dies after the date of the
Participant’s or former Participant’s death and before September 30 of the
following calendar year without disclaiming benefits under the Plan) who remains
a Beneficiary as of September 30 of the calendar year following the calendar
year of the Participant’s or former Participant’s death.  If the Participant’s
or former Participant’s Beneficiary is a trust, an individual beneficiary of the
trust may be a Section 401(a)(9) Beneficiary of the Participant or former
Participant if the requirements of Regulation Section 1.401(a)(9)-4 are
satisfied.

 

“Spouse” means the person to whom the Participant or former Participant is
married under applicable local law.  In addition, to the extent provided in a
Qualified Domestic Relations Order, a surviving former spouse of a Participant
or former Participant will be treated as the Spouse of the Participant or former
Participant, and to the same extent any current spouse of the Participant or
former Participant will not be treated as a Spouse of the Participant or former
Participant.  For purposes of Section 5.06, a former Spouse to whom all or a
portion of a

 

2

--------------------------------------------------------------------------------


 

Participant’s or former Participant’s Plan benefit is payable under a Qualified
Domestic Order shall, to that extent, be treated as a Spouse or surviving Spouse
regardless of whether the Qualified Domestic Relations Order specifically
provides that the former Spouse is to be treated as the Spouse for purposes of
Sections 401(a)(11) and 417 of the Code.


 


(2)       EFFECTIVE JANUARY 1, 2003, THE DEFINITION OF “SPOUSE” CONTAINED IN
ARTICLE 1 (AS IN EFFECT PRIOR TO THIS AMENDMENT) IS DELETED.


 


(3)       EFFECTIVE JANUARY 1, 2003, SECTION 3.02 OF THE PLAN IS AMENDED BY
CHANGING ALL REFERENCES THEREIN TO “PARTICIPANT” TO “CATCH-UP ELIGIBLE
PARTICIPANT”.


 


(4)       EFFECTIVE JANUARY 1, 2003, SECTION 5.12 IS AMENDED BY REDESIGNATING
PARAGRAPH (E) THEREOF AS PARAGRAPH (H) AND BY REPLACING THE REMAINING TEXT OF
SECTION 5.12 WITH THE FOLLOWING LANGUAGE:

 

5.12     Required Distributions:

 

Notwithstanding any other provision of the Plan, all benefits payable under the
Plan shall be distributed, or commence to be distributed, in compliance with the
following provisions:

 

(a)           Required Distributions for Certain Persons Who are 70½ or Older. 
Unless a Participant’s or former Participant’s entire nonforfeitable interest in
his Plan benefit is distributed to him in a single sum no later than his
Required Beginning Date or in the form of an annuity purchased from an insurance
company, the Participant’s or former Participant’s nonforfeitable interest in
his Plan benefit must begin to be distributed, not later than his Required
Beginning Date, over the life of the Participant or former Participant, or the
joint lives of the Participant or former Participant and his Section 401(a)(9)
Beneficiary, or over a period not extending beyond the life expectancy of the
Participant or former Participant or the joint and last survivor expectancy of
the Participant or former Participant and his Section 401(a)(9) Beneficiary. 
The distribution required to be made on or before the Participant’s or former
Participant’s Required Beginning Date shall be the distribution required for his
first Distribution Calendar Year.  The minimum required distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant’s or former Participant’s
Required Beginning Date occurs must be made on or before December 31 of that
Distribution Calendar Year.  In the case of a benefit payable in a form other
than a single sum or an annuity purchased from an insurance company, the amount
that must be distributed for a Distribution Calendar Year is an amount equal to
the amount specified in Paragraph (b) of this Section 5.12.

 

3

--------------------------------------------------------------------------------


 

(b)           Required Minimum Distributions.  If a Participant’s or former
Participant’s Required Beginning Date is before the date on which he incurs a
Separation From Service, the Participant or former Participant (if he is then
alive) must be paid either the entire amount credited to his Account or annual
distributions from the Plan in the amounts required under section 401(a)(9) of
the Code and Regulations thereunder commencing no later than his Required
Beginning Date until his entire interest under the Plan has been distributed
under this Article V.  The distribution required to be made on or before the
Participant’s or former Participant’s Required Beginning Date shall be the
distribution required for his first Distribution Calendar Year.  The minimum
required distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s or former Participant’s Required Beginning Date occurs must be
made on or before December 31 of that Distribution Calendar Year.  The amount
that must be distributed for a Distribution Calendar Year is an amount equal to
(1) the Participant’s or former Participant’s Account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year, increased by any contributions or forfeitures allocated and made
to the Account during such immediately preceding calendar year after the
Valuation Date, and decreased by distributions made during such immediately
preceding calendar year after the Valuation Date, divided by (2) the
Participant’s or former Participant’s Applicable Distribution Period.

 

(c)           Distribution Deadline for Death Benefit When Participant or Former
Participant Dies Before His Distributions Begin.  If a Participant or former
Participant dies before the date distribution of his nonforfeitable interest in
his Plan benefit begins, his entire nonforfeitable interest in his Plan benefit
will be distributed, or begin to be distributed, to his Section 401(a)(9)
Beneficiary no later than as follows:

 

(1)           IF THE PARTICIPANT’S OR FORMER PARTICIPANT’S SURVIVING SPOUSE IS
THE PARTICIPANT’S OR FORMER PARTICIPANT’S SOLE SECTION 401(A)(9) BENEFICIARY,
THEN DISTRIBUTIONS TO THE SURVIVING SPOUSE WILL BEGIN BY DECEMBER 31 OF THE
CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT
OR FORMER PARTICIPANT DIED, OR BY DECEMBER 31 OF THE CALENDAR YEAR IN WHICH THE
PARTICIPANT OR FORMER PARTICIPANT WOULD HAVE ATTAINED AGE 70 1/2 , IF LATER.

 

(2)           IF THE PARTICIPANT’S OR FORMER PARTICIPANT’S SURVIVING SPOUSE IS
NOT THE PARTICIPANT’S OR FORMER PARTICIPANT’S SOLE SECTION 401(A)(9) BENEFICIARY
AND THE PAYMENT OF PLAN DEATH BENEFITS TO THE SECTION 401(A)(9) BENEFICIARY WILL
NOT BE IN THE FORM OF A SINGLE SUM OR A COMMERCIAL ANNUITY, THEN DISTRIBUTIONS
TO THE SECTION 401(A)(9) BENEFICIARY WILL BEGIN BY DECEMBER 31 OF THE CALENDAR
YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT OR FORMER
PARTICIPANT DIED.

 

(3)           IF THE PARTICIPANT’S OR FORMER PARTICIPANT’S SURVIVING SPOUSE IS
THE PARTICIPANT’S OR FORMER PARTICIPANT’S SOLE SECTION 401(A)(9)  BENEFICIARY,
AND THE PAYMENT OF A PLAN DEATH BENEFIT TO THE SECTION 401(A)(9) BENEFICIARY
WILL BE IN THE FORM OF A SINGLE SUM, THEN THE PARTICIPANT’S OR FORMER
PARTICIPANT’S ENTIRE NONFORFEITABLE INTEREST IN HIS

 

4

--------------------------------------------------------------------------------


 

PLAN BENEFIT WILL BE DISTRIBUTED BY DECEMBER 31 OF THE CALENDAR YEAR CONTAINING
THE FIFTH ANNIVERSARY OF THE PARTICIPANT’S OR FORMER PARTICIPANT’S DEATH.

 

(4)           IF THERE IS NO SECTION 401(A)(9) BENEFICIARY AS OF SEPTEMBER 30 OF
THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR OF THE PARTICIPANT’S OR FORMER
PARTICIPANT’S DEATH, THEN THE PARTICIPANT’S OR FORMER PARTICIPANT’S ENTIRE
NONFORFEITABLE INTEREST IN HIS PLAN BENEFIT WILL BE DISTRIBUTED BY DECEMBER 31
OF THE CALENDAR YEAR CONTAINING THE FIFTH ANNIVERSARY OF THE PARTICIPANT’S OR
FORMER PARTICIPANT’S DEATH.

 

(5)           IF THE PARTICIPANT’S OR FORMER PARTICIPANT’S SURVIVING SPOUSE IS
THE PARTICIPANT’S OR FORMER PARTICIPANT’S SOLE SECTION 401(A)(9) BENEFICIARY AND
THE SURVIVING SPOUSE DIES AFTER THE PARTICIPANT OR FORMER PARTICIPANT BUT BEFORE
DISTRIBUTIONS TO THE SURVIVING SPOUSE BEGIN, THIS SECTION 5.12(E), OTHER THAN
SECTION 5.12(E)(1), WILL APPLY AS IF THE SURVIVING SPOUSE WERE THE PARTICIPANT.

 

Unless the Participant’s or former Participant’s interest is distributed in the
form of an annuity or in a single sum on or before the Required Beginning Date,
as of the first Distribution Calendar Year distributions will be made in
accordance with Paragraph (b) of this Section 5.12.

 

(d)       Distribution of Death Benefit When Participant or Former Participant
Dies On or After His Required Beginning Date.  If a Participant or former
Participant dies on or after his Required Beginning Date, his Plan benefit must
be distributed to his Section 401(a)(9) Beneficiary at least as rapidly as the
method of payment of minimum required distributions being used as of the date of
his death.

 

(e)       Limitations on Death Benefits.  Benefits payable under the Plan shall
not be provided in any form that would cause a Participant’s or former
Participant’s death benefit to be more than incidental. Any distribution
required to satisfy the incidental benefit requirement shall be considered a
required distribution for purposes of section 401(a)(9) of the Code.

 

(f)       Requirements in the Case of a Commercial Annuity.  If a Participant’s
or former Participant’s nonforfeitable interest in his Plan benefit is
distributed in the form of an annuity purchased from an insurance company,
distributions under the annuity contract will be made in accordance with the
requirements of section 401(a)(9) of the Code and Department of Treasury
Regulations.

 

(g)       Compliance with Section 401(a)(9).  All distributions under the Plan
will be made in accordance with the requirements of section 401(a)(9) of the
Code and all Regulations promulgated thereunder, including, effective January 1,
2003, the Final Section 401(a)(9) Regulations, including sections 1.401(a)(9)-1
through 1.401(a)(9)-9 of the Final Section 401(a)(9) Regulations.  The
provisions of the Plan reflecting section 401(a)(9) of the Code override any
distribution options in the Plan inconsistent with section 401(a)(9) of the
Code.

 

5

--------------------------------------------------------------------------------


 


(5)       EFFECTIVE JANUARY 1, 2002, SECTION 5.16 IS AMENDED TO PROVIDE AS
FOLLOWS:

 

5.16         Claims Review Procedures; Claims Appeal Procedures.

 

(a)           Claims Review Procedures.  When a benefit is due, the Claimant
should submit a claim to the Committee.  Under normal circumstances, the
Committee will make a final decision as to a claim within 90 days after receipt
of the claim.  If the Committee notifies the Claimant in writing during the
initial 90-day period, it may extend the period up to 180 days after the initial
receipt of the claim.  The written notice must indicate the circumstances
necessitating the extension and the anticipated date for the final decision.  If
a claim is denied during the claims period, the Committee must notify the
Claimant in writing, and the written notice must set forth in a manner
calculated to be understood by the Claimant:

 

(1)           the specific reason or reasons for denial;

 

(2)           specific reference to the Plan provisions on which the denial is
based;

 

(3)           a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(4)           an explanation of the Plan claims review procedures and time
limits, including a statement of the Claimant’s right to bring a civil action
under section 502(a) of ERISA.

 

If a decision is not given to the Claimant within the claims review period, the
claim is treated as if it were denied on the last day of the claims review
period.

 

(b)           Claims Appeals Procedures. If a Claimant’s claim made pursuant to
Section 5.16(a) is denied and he wants a review, he must apply to the Committee
in writing.  That application can include any arguments, written comments,
documents, records, and other information relating to the claim for benefits. 
In addition, the Claimant is entitled to receive on request and free of charge
reasonable access to and copies of all information relevant to the claim.  For
this purpose, “relevant” means information that was relied on in making the
benefit determination or that was submitted, considered or generated in the
course of making the determination, without regard to whether it was relied on,
and information that demonstrates compliance with the Plan’s administrative
procedures and safeguards for assuring and verifying that Plan provisions are
applied consistently in making benefit determinations.  The Committee must take
into account all comments, documents, records, and other information submitted
by the Claimant relating to the claim, without regard to whether the information
was submitted or considered in the initial benefit determination.  The Claimant
may either represent himself or appoint a representative, either of whom has the
right to inspect all documents pertaining to the claim and its denial.  The
Committee can schedule any meeting with the

 

6

--------------------------------------------------------------------------------


 

Claimant or his representative that it finds necessary or appropriate to
complete its review.

 

(c)           This Section 5.16 does not apply in connection with determinations
as to whether a Participant or former Participant has incurred a Disability. 
Rather, such determinations shall be subject to the procedures specified in
Section 5.17.

 


(6)       EFFECTIVE JANUARY 1, 2003, ARTICLE V IS AMENDED BY ADDING THESE TO THE
FOLLOWING NEW SECTION 5.17:


 

5.17         Disability Benefit Claims Procedure.

 

(a)           Disability Benefit Initial Determination Procedure.  In the case
of a claim for Disability benefits, the Claimant should submit a claim to the
office designated by the Committee to receive claims. Under normal
circumstances, the Committee shall notify the Claimant of any Disability claims
denial (wholly or partially) within 45 days after receipt of the claim.

 

The Committee retains the authority to unilaterally extend the initial 45 day
Disability claims determination period by a period not to exceed an additional
30 days, if the Committee determines that such extension is necessary due to
matters beyond the control of the Committee.  If the initial Disability claims
determination period is extended by the unilateral action of the Committee, the
Committee shall, prior to the expiration of the initial 45 day Disability claims
determination period, notify the Claimant in writing of the extension and of the
circumstances requiring the extension of the Disability claims determination
period.

 

If, prior to the end of the first 30-day extension, the Committee determines
that, due to matters beyond the control of the Plan, a decision cannot be
rendered within the extension period, the Disability claims determination period
may be extended for an additional 30 days, provided the Committee, prior to the
expiration of the first 30-day extension period, notifies the Claimant in
writing of the circumstances requiring the extension and the date on which the
Plan expects to render a decision.  In the case of any notice extending the
Disability claims determination period, the notice must be in writing and shall
specifically explain the standards on which the entitlement to a benefit is
based; the unresolved issues that prevent a determination on a claim; additional
information that is needed to resolve those issues; and, if additional
information is required from the Claimant, a statement as to the amount of time
the Claimant has to supply that information.

 

Calculation of Time Periods.   The period of time within which a Disability
benefit determination is required to be made shall begin on that date the claim
is filed in accordance with this Section, without regard to whether all the
information necessary to make the Disability benefits determination accompanies
the filing.  In the event the Disability claims determination period is extended
due to the Claimant’s failure to submit

 

7

--------------------------------------------------------------------------------


 

information necessary to such determination, the Disability claims determination
period shall be tolled from the date on which the notification of the extension
is sent to the Claimant until the date on which the Claimant responds to the
request for additional information.  The Claimant shall be afforded at least 45
days from receipt of the notice of extension to provide the specified
information.  If the Claimant fails to supply the specified information within
the 45-day period, the claim determination process shall continue and the
specified information shall be deemed not to exist.

 

(b)           Disability Claims Appeal Procedure.  If a Claimant’s claim for a
Disability benefit is denied (in whole or in part), he is entitled to a full and
fair review of that denial.  A full and fair review of a Disability benefit
claim denial shall provide the Claimant with 180 days from the receipt of any
adverse claim determination to appeal the denial.  If the Claimant does not file
an appeal within 180 days of the adverse claim determination, such denial
becomes final.

 

Under the full and fair review, the Claimant shall be afforded an opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits to the reviewing fiduciary.  The Claimant shall be
entitled to receive upon request and free of charge reasonable access to and
copies of all information relevant to the claim. For purposes of a Disability
benefit claim denial, the term “relevant” shall mean information that was relied
on in making the benefit determination or that was submitted, considered or
generated in the course of making the determination, without regard to whether
it was relied on, and information that demonstrates compliance with the Plan’s
administrative procedures and safeguards for assuring and verifying that Plan
provisions are applied consistently in making benefit determinations.  For this
purpose, the term “relevant” shall also include a statement of policy or
guidance with respect to the Plan concerning the Disability benefit for the
diagnoses of the Claimant, without regard to whether such advice or statement
was relied upon in making the claims determination.  The review of a benefit
claim denial shall not afford any deference to the initial adverse claim
determination.

 

The review of the Disability claims denial shall be conducted by the appropriate
named fiduciary who is neither the named fiduciary who made the initial adverse
claim determination nor subordinate to such individual.

 

In reviewing a denial of a claim for a Disability benefit, in which the denial
was based in whole or in part on medical judgement, the appropriate named
fiduciary shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgement.  The health care professional consulted upon review of an adverse
benefit claim denial shall be neither the health care professional that was
consulted in connection with the adverse benefit determination that is the
subject of the appeal nor a subordinate of any such individual.  The reviewing
fiduciary shall provide the identification of the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with Claimant’s
Disability benefit claim denial, without regard as to whether the advice was
relied upon in making the benefit determination.

 

8

--------------------------------------------------------------------------------


 

The appropriate reviewing fiduciary must take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard as to whether the information was submitted or
considered in the initial benefit determination.  The Claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial.  The reviewing
fiduciary can schedule any meeting with the Claimant or his representative that
it finds necessary or appropriate to complete its review.

 

If a timely request is made, the reviewing fiduciary shall notify the Claimant
of the determination upon appeal within 45 days after receipt of the request for
review (without regard to whether all the information necessary to make the
benefit determination accompanies the filing).  The reviewing fiduciary retains
the authority to unilaterally extend the initial 45-day review period by a
period not to exceed an additional 45 days, if the fiduciary determines that
special circumstances exist requiring additional time for reviewing the claim. 
If the initial review period is extended by the unilateral action of the
appropriate reviewing fiduciary, the fiduciary shall, prior to the expiration of
the initial 45 day review period, notify the Claimant in writing of the
extension.  The written notice of extension shall identify the special
circumstances necessitating the extension and provide the anticipated date by
which the Plan expects to render the determination on review.

 

Calculation of Time Periods Upon Appeal.   The period of time within which a
determination on a Disability claims appeal is required to be made shall begin
on that date the appeal is filed in accordance with this Section, without regard
to whether all the information necessary to make the Disability benefits
determination accompanies the filing.  In the event the Disability claims review
period is extended due to the Claimant’s failure to submit information necessary
to such determination, the Disability claims review period shall be tolled from
the date on which the notification of the extension is sent to the Claimant
until the date on which the Claimant responds to the request for additional
information.  The Claimant shall be afforded at least 45 days from receipt of
the notice of extension to provide the requested information.  If the Claimant
fails to supply the requested information within the 45-day period, the claims
review process shall continue and the specified information shall be deemed not
to exist.

 

The reviewing fiduciary shall provide the Claimant with a written notice of the
Plan’s benefit determination upon review.  The notice shall set forth the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.  The notice shall also include the following statement,

 

“You and the Plan may have other voluntary alternative dispute resolution
options, such as mediation.  One way to find out what may be available is

 

9

--------------------------------------------------------------------------------


 

to contact your local U.S. Department of Labor Office and your State insurance
regulatory agency.”

 

If a decision is not given to the Claimant within the review period, the claim
is treated as if it were denied on the last day of the review period.

 

The request for review must be filed within 90 days after the denial.  If it is
not, the denial becomes final.  If a timely request is made, the reviewing
fiduciary must make its decision, under normal circumstances, within 60 days of
the receipt of the request for review.  However, if the reviewing fiduciary
notifies the Claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review.  The written notice must indicate the circumstances
necessitating the extension and the anticipated date for the final decision. 
All decisions of the reviewing fiduciary must be in writing and must include the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.  If a decision is not given to the Claimant within the review period, the
claim is treated as if it were denied on the last day of the review period.

 


(7)       EFFECTIVE JANUARY 1, 2002, THE FIRST SENTENCE OF SECTION A.2.2 OF
APPENDIX A IS REVISED TO PROVIDE AS FOLLOWS:


 

The maximum Salary Deferral Contribution that a Participant may elect to have
made on his behalf during a calendar year may not, when added to his elective
deferrals under other plans or arrangements which are both (1) described in
sections 401(k), 403(b), 408(k) and 408(p)(2) of the Code and (2) maintained by
the Employer or an Affiliated Employer, exceed the amount of the limitation in
effect under section 402(g)(1) of the Code for the Participant’s taxable year
beginning in such calendar year.

 


(8)       EFFECTIVE JANUARY 1, 2002, SECTION B.2.3 OF APPENDIX B IS REVISED BY
ADDING THE FOLLOWING SENTENCE AT THE AND THEREOF:


 

For purposes of this Section B.2.3 Years of Active Service shall be determined
under the rules of section 411(a)(4), (5) and (6) of the Code except that Years
of Active Service beginning prior to January 1, 1984 and Years of Active Service
for any Plan Year for which the Plan was not top-heavy shall be disregarded. 
Also, any Year of Active Service shall be disregarded to the extent that such
Year of Active Service occurs during a Plan Year when the Plan benefits (within
the meaning of section 410(b) of the Code) no Key Employee or former Key
Employee.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
multiple counterparts, each of which shall be deemed to be an original, on this
30th day of December, 2002.

 

 

QUANEX CORPORATION

 

 

 

By

   /s/ Paul J. Giddens

 

 

Name:

Paul J. Giddens

 

Title:

Vice President Human Resources
and Administration

 

11

--------------------------------------------------------------------------------